                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                       NO. 4:09-CR-21-FL-2

 UNITED STATES OF AMERICA,                     )
                                               )
           v.                                  )
                                               )                      ORDER
 TONY JAMES ROUSE,                             )
                                               )
                          Defendant.           )



       This matter is before the court on defendant’s motions for sentence reduction pursuant to

section 404 of the First Step of 2018, (DE 190, 197).

       Under the First Step Act, the court may impose a reduced sentence for defendants convicted

of a “covered offense” as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at

the time the covered offense was committed.        Pub. L. No. 115-391, § 404(b), 132 Stat. 5194,

5222. The term “covered offense” means “a violation of a Federal criminal statute, the statutory

penalties for which were modified by section 2 or 3 of the Fair Sentencing Act . . . that was

committed before August 3, 2010.” Id. § 404(a). However, “[n]othing in [section 404 of the

First Step Act] shall be construed to require a court to reduce any sentence.” Id. § 404(c).

       Although defendant is eligible for a sentence reduction under § 404, the court declines to

impose a reduced sentence in these circumstances. The court adheres to its prior ruling that 36

months’ imprisonment is an appropriate revocation sentence in this case. (See DE 180, 182).

The factors defendant argues justify a sentence reduction under the First Ste Act do not outweigh

the factors the court considered when it imposed the revocation sentence. Accordingly, the court

DENIES defendant’s motions for sentence reduction, (DE 190, 197).
SO ORDERED, this the 27th day of December, 2019.



                                 _____________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge
